944 F.2d 909
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Oscar MORRIS, Plaintiff-Appellant,v.EQUAL EMPLOYMENT OPPORTUNITY COMMISSION, Donald W. Muse,Jane Doe Muse, Clarence Thomas, Defendants-Appellees.
No. 90-35236.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 9, 1991.*Decided Sept. 12, 1991.

Before EUGENE WRIGHT, FARRIS and TROTT, Circuit Judges.


1
MEMORANDUM**


2
Oscar Morris appeals a judgment entered following a bench trial in his action alleging harassment and retaliatory discharge pursuant to 42 U.S.C. § 2000e-3(a).   Morris argues that the district court erred in finding that his former employer, the Equal Employment Opportunity Commission, did not build an adverse record against him in retaliation for his engaging in protected conduct.   We affirm.


3
We review for clear error the district court's finding that no retaliation occurred.   Ruggles v. California Polytechnic State University, 797 F.2d 782, 784 (9th Cir.1986);   Wrighten v. Metropolitan Hospitals, Inc., 726 F.2d 1346, 1354 (9th Cir.1984).   Our review satisfies us that the district court's findings are supported by the record.   We find no error.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for submission without oral argument.   See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Circuit Rule 36-6